Citation Nr: 1113403	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to June 1969.  He died in August 2003.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.                 

In January 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Central Office in Washington, D.C.  A copy of the transcript of that hearing is of record.     

In February 2009, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in August 2003; the immediate cause of death was listed as anoxic brain injury, due to or as a consequence of chronic obstructive pulmonary disease (COPD); other significant conditions contributing to death but not resulting in the underlying cause were listed as coronary artery disease and renal insufficiency.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  

3.  The Veteran's service-connected disability did not substantially or materially contribute to his death.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by service, nor did any service-connected disability cause or substantially or materially contribute to cause his death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.



Duty to Notify

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2003 and March 2009 letters sent to the appellant by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Court of Appeals for Veterans' Claims (Court) recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

Additionally, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2003 and March 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2009 letter informed her about how VA determines effective dates and disability ratings, as required by Dingess, and also addressed the requirements of Hupp, as discussed above.      

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  The Board recognizes that written notice was provided in October 2003 and March 2009, after the decision that is the subject of this appeal.  However, despite any timing deficiency with respect to this notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board has determined that service connection for the cause of the Veteran's death is not warranted; no rating or effective date will be assigned, so the failure to provide notice with respect to those elements of the claim was no more than harmless error.  

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.

Duty to Assist

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  In this regard, the Board finds that all necessary assistance has been provided to the appellant regarding the issue adjudicated in this decision.  

In this case, the service treatment records have been obtained and there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In February 2009, the Board remanded this case and requested that the RO obtain pertinent treatment records from the Memorial Hospital, which were identified by the appellant at her January 2009 Central Office hearing.  Pursuant to the remand, the RO sent letters to the Memorial Hospital in July 2009 and September 2009.  The evidence of record is negative for a response.    

In this case, there is no competent medical evidence of record which shows a nexus between the Veteran's fatal COPD and any incident of service, to include the Veteran's in-service exposure to Agent Orange.  There is also no competent medical evidence of record which shows a nexus between the Veteran's coronary artery disease and renal insufficiency, and any incident of service, to include in-service exposure to Agent Orange.  In addition, there is further no competent medical evidence showing that the Veteran's service-connected PTSD substantially or materially contributed to his death.

In December 2007, the RO obtained an opinion from a VA psychologist as to whether it was at least as likely as not that the symptoms of the Veteran's service-connected PTSD interfered with his ability to receive treatment for his chronic COPD or otherwise materially hastened in the cause of his death.  The VA psychologist stated that she had reviewed the Veteran's medical and psychological treatment records.  According to the VA psychologist, she could not resolve the issue without resort to mere speculation.  The VA psychologist also reported that statements and opinions by the actual treatment providers who knew the Veteran would better answer the medical opinion requested.  In this regard, the Board observes that in January 2006, a hearing was conducted at the RO.  At that time, the appellant stated that she had been unable to obtain any statements from the Veteran's treating physicians.      

In light of the above, VA is not required to obtain another opinion regarding whether the Veteran's death was attributable to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims file includes all known available relevant evidence needed to adjudicate this claim.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim adjudicated upon the merits in this decision. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Cause of Death Claim

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's death certificate indicates that he died in August 2003.  According to the certificate of death, the immediate cause of death was listed as anoxic brain injury, due to or as a consequence of COPD.  In addition, other significant conditions contributing to death but not resulting in the underlying cause were listed as coronary artery disease and renal insufficiency.

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 50 percent disabling.  

In the instant case, there is a preponderance of evidence against the appellant's claim of entitlement to service connection for the cause of the Veteran's death. There is no medical evidence of record showing that the Veteran's service-connected PTSD was either a principal or contributory cause of death.  In addition, there is no medical evidence of record showing that the Veteran's fatal anoxic brain injury and COPD, were related to his period of active service.  There is also no medical evidence of record showing that the Veteran's coronary artery disease or renal insufficiency was related to his period of active service.  

The Veteran's service treatment records are negative for any complaints or findings of an anoxic brain injury, COPD, coronary artery disease, or renal insufficiency.  The records reflect that in May 1969, the Veteran underwent a separation examination.  At that time, the Veteran's lungs and chest, and heart were clinically evaluated as "normal."  In addition, a chest x-ray was reported to be negative.

The first medical evidence of record of heart or lung problems is in May 1986, which is approximately 17 years after the Veteran's separation from the military.  At that time, the Veteran underwent a VA examination and was diagnosed with hypertensive cardiovascular disease.   In June 1988, the Veteran had a chest x-ray taken which was reported to show moderate cardiomegaly without pulmonary congestion.  VA Medical Center (VAMC) inpatient and outpatient treatment records show that in approximately May 2003, approximately 34 years after the Veteran's discharge, the Veteran was hospitalized and his diagnoses included COPD, coronary artery disease, and renal insufficiency.  According to the records, he died in August 2003.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be a factor for consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].  Thus, the lack of evidence for lung or heart problems until 17 to 34 years after the Veteran's discharge from service weighs against a finding that the COPD was related to the Veteran's military service.  Id. 

The only evidence of record supporting the appellant's claim is her own lay opinion that the Veteran's fatal COPD was related to his service-connected PTSD.  In this regard, in the January 2009 Central Office hearing, the appellant testified that due to his PTSD, the Veteran had trouble sleeping and was depressed.  She stated that because of the Veteran's PTSD symptomatology, he neglected to take his medication for his medical problems, including his COPD.  According to the appellant, because the Veteran did not manage his medication for his COPD, his COPD was aggravated and ultimately caused him to experience his fatal brain injury.  In this regard, the appellant is competent as a layperson to report that on which she has personal knowledge, which would include observing the Veteran being negligent in taking his medication for his COPD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the appellant has not been shown to possess the training or credentials needed to render a diagnosis or a competent opinion as to medical causation, and her opinion thus does not constitute competent medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this case, there is no competent medical evidence of record which shows that due to the symptomatology of the Veteran's service-connected PTSD, the Veteran was negligent in taking his medication for his COPD, which aggravated his COPD and caused him to experience his fatal brain injury.  In December 2007, the RO obtained an opinion from a VA psychologist as to whether it was at least as likely as not that the symptoms of the Veteran's service-connected PTSD interfered with his ability to receive treatment for his chronic COPD or otherwise materially hastened in the cause of his death.  The VA psychologist stated that she had reviewed the Veteran's medical and psychological treatment records.  According to the VA psychologist, she could not resolve the issue without resort to mere speculation.  However, she indicated that a review of the treatment records showed that the Veteran was receiving treatment for his PTSD at the same time he was being treated for his chronic medical problems, and that it appeared that he was compliant with psychological treatment and there were some treatment gains.  Thus, this statement does not support the appellant's contention that due to the Veteran's PTSD symptomatology, he failed to take his medication for his COPD which aggravated his COPD and resulted in him experiencing his fatal brain injury.  

The Board further observes that the appellant has maintained that the Veteran's medical problems, including his COPD, coronary artery disease, and renal insufficiency, were related to his in-service exposure to Agent Orange, which he experienced while he was stationed in Vietnam.  In this regard, the law and applicable regulatory provisions pertaining to Agent Orange exposure expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2010).  The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e) (2010); see also 38 U.S.C.A. § 1116(f).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran's service records confirm that he had active service in Vietnam during the Vietnam era.  Therefore, the Veteran is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f).

The Board observes that COPD, coronary artery disease, and renal insufficiency are not in the list of diseases that are recognized by law as linked to exposure to herbicides.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is not applicable as to this claim.  In addition, the Board further notes that the evidence of record is negative for any medical evidence linking the Veteran's COPD, coronary artery disease, and/or renal insufficiency to his period of service, to include his in-service exposure to Agent Orange.  See Combee, supra.  

Accordingly, in light of the above, the Board finds that there is a preponderance of evidence against the appellant's claim for service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The evidence is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.).






ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


